DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1, 3-14, 19, 20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“one or more salts” and the claim also recites “a calcium salt” and “a magnesium salt” which are the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Correction is required.
Claim 6 recites “at least two amino acids comprise cysteine and thiamine”, which blurs the metes and bounds of this claim separately from the issues of antecedent basis above as thiamine is plainly understood as vitamin B1 and is not a species of amino acid. It is unclear if the scope of the claim does or does not require an additional amino acid in addition to cysteine. Correction is required.
Claim 11 depends from claim 1 and recites “wherein the animal products excluded are obtained or derived from a mammal”. Claim 12 depends from claim 1 and recites “wherein the products excluded that are obtained or derived from a mammal are fetal bovine serum, bovine serum, caprine serum, and/or equine serum”, These claims are rejected as indefinite because claim 1 already recites a negative limitation that excludes animal products. Claims 11 and 12 appear to broaden the scope of claim 1 by only excluding four species of animal-based serum products and is confusing to the extent if now other animal products not recited in claim 12 are or are not permitted within the scope of the claim. Correction is required.
TM. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name appears to be used to identify/describe a non-animal protein hydrolysate (see the appended MSDS for “Atholate” as Reference V), accordingly, the identification/description is indefinite.
Claim 23 recites the limitation "the enzymatic hydrolysate of soy meal", “the vegetable yeast extract,” and “the polysaccharide” but there is insufficient antecedent basis for these limitation in the claim. Claim 23 depends from claim 15, and claim 15 only recites “soy meal” and “plant protein hydrolysate” and does not require any “enzymatic hydrolysate of soy meal”. Similarly, claim 15 only recites “yeast extract” and does not require any “vegetable yeast extract”. Correction is required.
Claims 19 and 23 recite “vegetable yeast extract”, which blurs the metes and bounds of this claim separately from the issues of antecedent basis above as yeast would be plainly understood in this art as fungi and not a vegetable or a plant. It is entirely unclear what structure(s) applicant is attempting to include and exclude from the scope of the 
	In so much that claims 3-12 depend from claim 1 and claims 13 and 14 incorporate the subject matter of claim 1 and fail to resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 depends from claim 1 and recites “wherein the animal products excluded are obtained or derived from a mammal”. Claim 12 depends from claim 1 and recites “wherein the products excluded that are obtained or derived from a mammal are fetal bovine serum, bovine serum, caprine serum, and/or equine serum”. Claims 11 and 12 fail to further limit the scope of claim 1 because claim 1 already recites a negative limitation that excludes animal products. In other words, the scope of claim 1 already and negative excludes the additional subject matter of claims 11 and 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11, 12, 15-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 6,103,529; provided in the IDS dated 2/11/2020) as evidenced by Kwon et al. (Enzyme and Microbial Technology (2000), 26, 209-215; Reference U).

Kwon teaches that HY-SOY is a commercially available product that is an enzymatically hydrolysate of soybean meals (p213, 1st paragraph under subheading 3.5). Therefore, any teaching in the prior art towards HY-SOY as evidenced by Kwon will read on the soy meal of claims 1 and 15, and the enzymatic hydrolysate of soy meal for claim 5.
Price teaches an aqueous basal nutrient/culture composition devoid of animal-derived proteins comprising at least two amino acids (inclusive of L-cysteine), thiamine, magnesium salt (as MgCl2 and MgSO4), calcium salt (as CaCl2), ferric salt (as ferric citrate), NaCl, D-glucose, sodium pyruvate, and one nutritive extract selected from yeast extract, soy hydrolysates (HY-SOY), and rice hydrolysates, and wherein the composition is free of animal-derived products  (Abstract, and Examples 1 and 2), reading in-part on claims 1 and 15, and reading on claims 2-4, 6-9, 11, 12, 15, 16, 19, 21, and 22. Price teaches that yeast extract, rice hydrolysates, and enzymatic soy meal hydrolysates are equivalents, in so much that they all have similar effects on average mammalian cell count (e.g. VERO cells) and relative growth efficiency (e.g. RGE) (Examples and 4), reading on claims 1 and 15. Price teaches embodiments wherein the 
Regarding claim 1, Price does not teach the enzymatic soy meal hydrolysates and yeast extract in a single embodiment. Regarding claim 15, Price does not teach the rice hydrolysates, enzymatic soy meal hydrolysates and yeast extract in a single embodiment. However, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. In this case, Price teaches that yeast extract, rice hydrolysates, and enzymatic soy meal hydrolysates are equivalents, in so much that they all have similar effects on average mammalian cell count (e.g. VERO cells) and relative growth efficiency (e.g. RGE), and so the combination of enzymatic soy meal hydrolysates and yeast extract for claim 1 and the combination of enzymatic soy meal hydrolysates, yeast extract, and rice hydrolysates must be held as prima facie obvious absent any showing of non-obviousness to the contrary.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Price as evidenced by Kwon as applied to claims 1, 9, 15, and 22 above, and further in view of in view of Grillberger et al. (US 2006/0094104; Reference A).

The teachings of Price as evidenced by Kwon are relied upon as set forth above. Price teaches a basal nutrient/culture composition devoid of animal-derived proteins comprising 20 liters of water and: 
Defined quantities of amino acids comprising L-alanine (0.22 g, equating to 0.01 g/L), L-arginine HCl, L-asparagine HCl, L-aspartic acid, L-cysteine-HCl·H2O (0.610 g; equating to 0.030 g/L), glycine, L-glutamnic (sic) acid (likely a typo for L-glutamic acid), L-histidine HCl * H2O, L-isoleucine, L-leucine, L-lysine HCl, L-methionine, L-phenylalanine, L-proline, L-serine, L-threonine, L-tryptophan, L-tyrosine-disodium salt, and L-valine, 
thiamine HCl,
MgSO4 (2.45 g; equating to 0.1225 g/L),
ferric citrate chelate (0.015 g; equating to 0.00075 g/L and 0.000075 g per 100 ml and thus 0.000075% w/v), 
NaH2PO4 (7.494 g; equating to 0.375 g/L),
NaCl,
CaCl2 (3.00 g; equating to 0.15 g/L), 
MgCl2 (3.125 g; equating to 0.156 g/L), 
D-glucose (97.56 g; equating to 4.88 g/L), and 
sodium pyruvate (3.75 g; equating to 0.188 g/L and 0.018 g per 100 ml and thus 0.018% w/v),
200 mg/L of either yeast extract, soy hydrolysates (HY-SOY®), and rice hydrolysates  (Abstract, and Examples 1 and 2; equating to 0.2 g per L or 0.02 g per 100 ml and so 0.02% w/v).
The concentrations of Price as set forth above reads on the magnesium salt, calcium salt, saccharide (e.g. glucose), at least two amino acids, and pyruvate concentrations of claims 10 and reading in-part on the soy meal, yeast extract, and ferric salt concentrations of claim 10. The concentrations of Price as set forth above read on the pyruvate concentration of claim 23 and read in-part on the plant protein hydrolysate, yeast extract, and ferric salt concentrations of claim 23. Price teaches the composition would be useful for culturing animal cells such as VERO cells (Example 6), reading in-part on the soy meal concentrations of claims 10 and 23.
Price teaches exemplary NaCl concentrations of 3000-9000 mg/L (Table 1 at Col. 10; equating to 3-9 g/L), reading on that embodiment of generic salt and concentration for claims 10 and 23. Price teaches preferred yeast extract concentrations of 10-8000 mg/L (Col. 11, lines 17-35; equating to 0.01-8 g/L), reading on the yeast extract concentration of claims 10 and 23. Price teaches preferred plant hydrolysate concentrations of 10-1000 mg/L (Col. 11, lines 17-35; equating to 0.01-1 g/L and 0.001-0.1 g per 100 ml and so 0.001-0.1% w/v), reading in-part on the plant protein hydrolysate concentration of claims 10 and 23. Price teaches preferred ferric citrate concentrations of 0.01-2 mg/L (Table 1 in Col. 10; equating to 0.00001-0.002 g/L and 
Regarding claims 10 and 23, Price does not teach the claimed soy meal concentrations. Regarding claims 10 and 23, Price does not teach the claimed plant protein hydrolysate concentrations.
Grillberger teaches methods of cell culture with compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates (Abstract). Grillberger teaches that preferred plant-derived protein hydrolysates, preferably obtained from soy, in animal protein-free cell culture medium would be about 0.05-5% w/v (¶0032 and ¶0039), reading on the soy meal and plant protein hydrolysate concentrations of claims 10 and 23. Grillberger teaches VERO cells as an exemplary species of animal cell for culturing (¶0047), reading on claims 10 and 23.
Regarding the soy meal concentrations of claims 10 and 23, it would have been obvious before the invention was filed to substitute the soy meal concentrations of Grillberger for the soy meal concentrations of Price. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Price and Grillberger are directed in-part towards animal protein-free media comprising plant and/or yeast-derived hydrolysates and because both Grillberger and Price contemplate culturing mammalian cells (such as VERO cells). The skilled artisan would have been motivated to do so because Grillberger teaches that 0.05-5% w/v is a preferable concentration for both soy meal hydrolysates and plant protein hydrolysates, and so the substitution would predictably yield 0.05-5% w/v concentration for soy meal hydrolysates (for claim 10) and the combination of soy meal hydrolysates and plant 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 13, 14, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Price as evidenced by Kwon as applied to claims 1 and 15 above, and further in view of in view of Grillberger et al. (US 2006/0094104; Reference A) and Bailey et al. (US 5,314,822; Reference B).
This rejection addresses the embodiment of Streptococcus pneumoniae for claims 13 and 24.
The teachings of Price as evidenced by Kwon are relied upon as set forth above.
Regarding claim 13, Price does not teach a method of obtaining a microorganism and culturing said microorganism with the composition of claim 1. Regarding claim 24, Price does not teach a method of obtaining a microorganism and culturing said microorganism with the composition of claim 15. Regarding claims 13, 14, 24, and 25, Price does not teach Streptococcus pneumoniae.
Grillberger teaches methods of cell culture with compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates (Abstract). Grillberger teaches that culture media compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates would be useful in methods of culturing mammalian cells, insect cells, avian cells, bacterial cells, and yeast cells (¶0047), reading in-part on claims 13, 14, 24, and 25.
S. pneumoniae in culture medium containing no complex animal components (Abstract), reading on claims 13, 14, 24, and 25. Bailey teaches a culture medium comprising soy peptone (HY-SOY) as a substitute for animal-derived peptone and trypticase (Example 1), reading on claims 13, 14, 24, and 25. Bailey teaches obtaining an S. pneumoniae inoculum, and contacting said S. pneumoniae inoculum with a culture medium comprising soy peptone (HY-SOY), L-cysteine, and yeast extract and optionally further comprising calcium, magnesium, and sodium salts (Col. 2, line 48 through Col .3, line 15), reading on claims 13, 14, 24, and 25. Bailey teaches that S. pneumoniae advantageously produces pneumococcal capsular polysaccharide with can then be harvested and used to prepare vaccines and that elimination of animal components is advantageous to reduce the dangers of contamination with reactive blood group substances or adventitious agents in final vaccine products (Col. 1, line 62 through Col. 2, line 16), reading on claims 13, 14, 24, and 25.
Regarding claims 13, 14, 24, and 25, it would have been obvious before the invention was filed to substitute the mammalian cells of Price with the S. pneumoniae of Bailey in Price’s culture methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Grillberger teaches that culture media compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates would be useful in methods of culturing mammalian cells, insect cells, avian cells, bacterial cells, and yeast cells, and because both Price and Bailey recite highly similar culture compositions (e.g. coextensive to yeast extract, soy peptones/hydrolysates, L-cysteine, and various salts). The skilled artisan would have S. pneumoniae advantageously produces pneumococcal capsular polysaccharide with can then be harvested and used to prepare vaccines and that elimination of animal components is advantageous to reduce the dangers of contamination with reactive blood group substances or adventitious agents in final vaccine products, and so the substitution would be advantageous for the reasons given by Bailey to then cultivate the S. pneumoniae of Bailey in the animal protein-free media comprising plant and/or yeast-derived hydrolysates of Price.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Price as evidenced by Kwon as applied to claim 15 above, and further in view of Grillberger et al. (US 2006/0094104; Reference A) and Levine et al. (US 9,011,871; Reference C).
The teachings of Price as evidenced by Kwon are relied upon as set forth above.
Regarding claim 20, Price does not teach atholate, interpreted in view of the indefiniteness rejection above as a non-animal protein hydrolysate.
Grillberger teaches methods of cell culture with compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates (Abstract). Grillberger teaches that culture media compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates would be useful in methods of culturing mammalian cells, insect cells, avian cells, bacterial cells, and yeast cells (¶0047), reading in-part on claims 13, 14, 24, and 25.
Salmonella sp. vaccines (Abstract). Levine teaches methods of preparing attenuated S. paratyphi A by culturing S. paratyphi A in a commercial medium comprising APF (animal-product free) Lennox LB and which comprises an animal-product free substitute of casein hydrolysate called Atholate (Example 5, particularly Col. 50, lines19-47), reading on claim 20. Levine teaches that the APF Lennox LB medium is advantageous over HY-SOY-containing media as a richer medium that reduces the generation times of the S. paratyphi A (Col. 50, lines 36-47), reading on claim 20.
Regarding claims 20, it would have been obvious before the invention was filed to substitute the rice hydrolysate of Price with the Atholate (e.g. non-animal protein hydrolysate) of Levine in Price’s culture composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Grillberger teaches that culture media compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates would be useful in methods of culturing mammalian cells, insect cells, avian cells, bacterial cells, and yeast cells, and because both Price and Levine recite similar culture compositions (e.g. coextensive to peptones/hydrolysates). The skilled artisan would have been motivated to do so because Levine teaches that culture media compositions comprising Atholate are advantageous to reduce the generation times of S. paratyphi A, and so the substitution would likely enhance Prices cell culture media composition when used to culture S. paratyphi A as taught by Levine.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653